Citation Nr: 1002162	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as a stomach and colon 
condition, and if so, whether the reopened claim may be 
granted.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes that the RO construed the Veteran's claim on 
appeal, phrased by the Veteran as "a colon and stomach 
condition due to sciatic shot," as two separate claims (a 
claim for a stomach disorder and a claim for a colon 
disorder).  However, a review of the Veteran's claims file 
reveals that the Veteran sought service connection for a 
"stomach condition" in March 1969, and the Board concludes 
that the Veteran is currently seeking service connection for 
the same symptomology encompassed by his previously denied 
"stomach condition" claim.  Thus, the Board construes the 
Veteran's instant claim as a claim to reopen his service 
connection claim for a gastrointestinal disorder, to include 
both stomach and colon symptomatology, first claimed in 1969, 
and has accordingly rephrased the issue on appeal.

As discussed below, the Board has determined that new and 
material evidence sufficient to reopen the Veteran's 
gastrointestinal disorder claim has been received, but that 
further development is warranted before the claim may be 
adjudicated on its merits.  Accordingly, this issue is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for further development before the claim is 
readjudicated.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  In a decision issued in August 1969, the RO denied 
service connection for a gastrointestinal disorder, then 
referred to as a stomach condition.  Following receipt of 
notification of this determination, the Veteran did not 
perfect his appeal, and the decision became final.

2.  The evidence received since the RO's prior service 
connection denial includes a statement from one of the 
Veteran's fellow service members, who reports that during 
service while en route to Puerto Rico via boat, the Veteran 
became ill and complained of viral symptoms.


CONCLUSION OF LAW

New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
gastrointestinal disorder, referred to as  a stomach and 
colon condition, is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to the reopening of the Veteran's 
gastrointestinal service connection claim, the Board is 
granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.

II.  New and Material Evidence

As referenced above, the Board concludes that the Veteran is 
presently seeking service connection for a gastrointestinal 
disorder, which was initially denied by an August 1969 rating 
decision.  The Veteran failed to appeal, and his claim became 
final.  38 C.F.R. § 20.1103.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The August 1969 rating decision reflects that the Veteran's 
stomach condition service connection claim was denied because 
the evidence failed to show that the Veteran's stomach 
disorder was incurred in or aggravated by service, a decision 
presumably predicated upon the lack of any documented 
gastrointestinal complaints or diagnosed gastrointestinal 
disease in service, as the medical evidence of record at the 
time of the denial reflected a diagnosed gastrointestinal 
disease.  However, since the time of that denial, the Veteran 
has submitted a statement authored by a fellow service member 
who reports that during service while en route from Virginia 
to Puerto Rico via boat, the Veteran became ill and 
complained of viral symptoms.  The Board finds that this 
evidence, when presumed credible, serves as lay evidence of 
the Veteran's in-service gastrointestinal symptoms and thus 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (evidence is presumed credible for 
the limited purpose of determining its materiality); see also 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person 
is competent to report symptoms based on personal observation 
when no special knowledge or training is required).  
Accordingly, this evidence is considered both new and 
material, and the Veteran's claim is therefore reopened.  




ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for 
gastrointestinal disorder is reopened, and to this extent the 
appeal is granted.


REMAND

As outlined above, the Veteran first sought service 
connection for a gastrointestinal disorder in March 1969.  At 
that time, the RO requested the Veteran's post service 
treatment records from his reported private physicians, and 
statements received from these providers in May 1969 reflect 
that in November 1957 (approximately one month after the 
Veteran's discharge from service) the Veteran was assessed 
with duodenal ulcer disease, manifested by epigastric pain 
with flatulence, diarrhea, nausea, and occasional emesis 
(vomiting) and in February 1958, he was assessed with a 
duodenal ulcer based on x-ray evidence.  Additionally, during 
his May 1969 VA examination, the Veteran reported in-service 
treatment for a stomach condition while aboard the U.S.A. 
Transport Steamship Gral Callau.  The VA examination report 
reflects that the Veteran was diagnosed with a 
psychophysiological reaction with gastrointestinal 
repercussion and throat condition, assessed as moderately 
severe, and a small sigmoid diverticulum verified by x-ray.  
The Veteran's recent VA treatment records reflect the 
Veteran's complaints of abdominal pain and assessments of 
gastroesophageal reflux disease (GERD), constipation, 
irritable bowel syndrome, reflux, spastic colon, hiatal 
hernia, and esophagitis, although an August 2007 upper 
endoscopy report notes no evidence of a duodenal ulcer.

Given the Veteran's reported in-service stomach ailments, the 
Veteran's diagnosed duodenal ulcer disease one month after 
his separation from service, and his presently diagnosed 
gastrointestinal disorders, the Board concludes that a VA 
examination is necessary to determine whether any of the 
Veteran's currently diagnosed gastrointestinal disorders had 
their onset in service or became manifest to a compensable 
degree within one year of the Veteran's discharge from 
service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.309 (2009) (listing duodenal ulcers 
among the chronic diseases for which service connection is 
available if the duodenal ulcer manifests to a compensable 
degree within one year of service).

The Board further notes that while a review of the Veteran's 
service treatment records fails to reveal any specific 
gastrointestinal complaints, they do reveal the Veteran's 
complaints of a sore throat, which presumably could have been 
a symptom of a gastrointestinal disorder manifested by acid 
reflux.  Thus, the VA examiner should also address whether 
any of the Veteran's in-service complaints were related to 
any currently diagnosed gastrointestinal disorder.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
medical treatment records from October 
2007 to the present.

2.  Once the above-requested development 
is completed, schedule the Veteran for a 
VA examination with an appropriate 
physician to determine whether it is at 
least as likely as not (at a least a 50 
percent probability) that any currently 
diagnosed gastrointestinal disability 
manifested in service or manifested to a 
compensable degree within one year of the 
Veteran's discharge from service.  

The claims folder, to include the 
Veteran's reports of in-service treatment 
for a stomach condition while aboard a 
boat, his service treatment records 
reflecting his sore throat complaints, his 
duodenal ulcer disease diagnosed one month 
after service, his 1969 VA examination 
diagnoses, and his currently diagnosed 
gastrointestinal disorders, should be 
reviewed.  This review should be 
documented in the report provided, and a 
complete rationale for any opinion 
expressed included.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be 
provided.  

3.  When the requested development has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, the claim should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


